On March 7, 1944, the appellee accidentally fell and injured his knee while about his duties for the appellant. It was not immediately disabling and he continued to work until November 24, 1947, when the injury became disabling and he submitted to the first of two operations. On March 11, 1948, he returned to work. He filed his application for compensation on August 5, 1948. The Board found that he had sustained a 28% permanent partial impairment to his leg as a whole, and was entitled to compensation therefor.
The first question presented is whether the application was timely filed.
The limitation of time for the filing of a claim under the Workmen's Compensation Act is a condition precedent to the right to maintain the action. It affects the right and not the 1.  remedy. It is not to be regarded merely as a statute of limitations. It is a condition attached to the right to recover, and the burden of proving the claim was filed within the statutory period rests with the claimant. Keser v. U.S.S. LeadRefinery (1928), 88 Ind. App. 246, 163 N.E. 621; 78 A.L.R. 1294.
On March 7, 1944, the day the appellee fell, § 24 of the Act, being Burns' 1940 Replacement, § 40-1224, read as follows: "The right to compensation under this *Page 597 
act shall be forever barred unless within two (2) years afterthe injury, . . . a claim for compensation thereunder shall be filed with the industrial board." (Emphasis supplied).
In construing the word "injury" in that section, this court has consistently held that when the disablement or compensable injury does not occur simultaneously with the accident producing 2.  it, a claim for compensation filed within two years after the resulting injury develops, or becomes apparent, is timely filed. See i.e. International Detrola Corporation v.Hoffman (1947), 224 Ind. 613, 70 N.E.2d 844; S.G. TaylorChain Co. v. Marianowski (1932), 95 Ind. App. 120,182 N.E. 584; Muehlhausen Spring Co. v. Szewczyk (1937),104 Ind. App. 161, 8 N.E.2d 104. It thus appears that under the law as it stood at the time the appellee fell, the claim in this case was seasonably filed.
In the session of 1947, § 24 was amended, so that on August 5, 1948, the date upon which appellee filed his application, it read as follows: "The right to compensation under this act shall be forever barred unless within two (2) years after the occurrenceof the accident, . . . a claim for compensation thereunder shall be filed with the industrial board." Burns' 1940 Replacement (1947 Supp.), § 40-1224. (Emphasis supplied).
It seems apparent that the appellee's cause was well grounded and timely filed unless it had been cut off by the amendment of 1947.
We have many times held that the Act is contractual, and its provisions become a part of the contract of employment between the employer and the employee. Carl Hagenbeck, etc., Shows
3.  Co. v. Leppert (1917), 66 Ind. App. 261, 117 N.E. 531; *Page 598 Collwell v. Bedford Stone, etc., Co. (1920),73 Ind. App. 344, 126 N.E. 439; Rogers v. Rogers (1919),70 Ind. App. 659, 122 N.E. 778; Johns Manville, Inc. v. Thrane (1923),80 Ind. App. 432, 141 N.E. 229.
Under his contract of employment the appellee was lawfully entitled, at the time he fell, to receive compensation if a compensable injury resulted therefrom, even though it took 4.  several years for a compensable injury to develop, for the appellee could still recover therefor upon filing his application within two years after the injury had developed and become apparent. Assuming a resulting injury, his right to recover compensation vested when he fell, and the rights and liabilities of the parties were fixed by the law then in effect.
It is our duty to apply the statute so as to avoid any conflict with constitutional limitations if such can be done. To permit legislation enacted after the appellee fell to deprive him 5.  of compensation would be to strike down a vested, substantive right. Moreover, it would result in distrust, uncertainty and confusion. It would deprive the appellee of that to which he is justly entitled and would unjustly enrich the appellant. We are convinced the legislature did not intend such a result.
The conclusion reached is supported, we think, by Collwell v.Bedford Stone, etc., Co., supra, and Riggs v. LehighPortland Cement Co. (1921), 76 Ind. App. 308, 131 N.E. 231. See also Central Indiana R. Co. v. Davis, Admx. (1922),78 Ind. App. 341, 132 N.E. 611. We have carefully considered StandardAcc. Ins. Co. v. Miller (1948), 170 F.2d 495, upon which the appellant strongly relies, and find nothing in that case which persuades us to the contrary. *Page 599 
The appellant asserts error in the admission of certain evidence. Appellant's objection thereto, made to the hearing member, was not renewed at the hearing before the full 6.  board. Therefore, no question is presented. Hayes v.  Joseph E. Seagram  Co. (1944), 222 Ind. 130,52 N.E.2d 356; Deszancsity v. Oliver Corporation (1948),118 Ind. App. 504, 81 N.E.2d 703.
The award is within the range of the evidence considered 7.  without objection by the full board, and is therefore not excessive.
Award affirmed, with statutory 5% penalty.
Wiltrout, P.J., not participating.
NOTE. — Reported in 88 N.E.2d 175.